internal_revenue_service number release date index number ---------------------------------------------------------- -------------------------------- ------------------------ ------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number -------------------- refer reply to cc psi b06 plr-149395-08 date may legend taxpayer ----------------------------------------------------------- intermediate ---------------- ------------------------------------------------------ ---------------------- ---------------------------------- ----------------------------- ---------- ------ ------------ ---------------- ------- ------------- -------------------------------------------- ------------------------------------------- -------------------------------------------------- --------------------------------------------------------------------------------- parent ----------------------------------------------------------- company x state a state b state c state d state e state f commission a commission b commission c commission d --------------------------------------------------------------------------------------------------------- commission e commission f commission g year year year year year dollar_figurex year ------------------------------------------ ------------------------------------------------- ----------------------------------------------------- ------- ------- ------- ------- ------- ----------------- ------- plr-149395-08 director -------------------------------------------------------------------------------- ------------------------------------------------------------------------------------ ------------------------------------------------- dear ------------ this letter responds to the request dated date of taxpayer for rulings on whether the disallowance provisions of sec_46 f and sec_168 of the internal_revenue_code_of_1986 shall be applied to the taxpayer as a result of taxpayer’s accounting and regulatory treatment of its investment tax_credits itc and contributions in aid of construction ciac the representations set out in your letter follow taxpayer is a vertically-integrated electric company incorporated in state a taxpayer serves retail customers in various states taxpayer is an indirect subsidiary of intermediate and files a consolidated_return with parent taxpayer is regulated by commissions a b c d e f and g the commissions with respect to rates and other conditions of service in each of the jurisdictions taxpayer’s rates are determined using a cost of service basis that allow taxpayer to earn a reasonable rate of return on rate base rate base is determined generally by reference to the original cost of utility plant in service net of accumulated depreciation and adjusted for deferred taxes and other items the assets included in the rate base calculation are subject_to the depreciation and investment_tax_credit itc normalization rules set forth in sec_168 and former sec_167 and sec_46 this process of setting rates requires that taxpayer compute its tax expense element of cost of service including both current and deferred components so that all incurred costs are included in the determination taxpayer’s rate base with respect to an asset is recovered over an asset’s estimated_useful_life as determined by the taxpayer and approved by the commissions taxpayer periodically conducts depreciation studies to determine whether the estimated life of assets remain accurate in general the taxpayer’s depreciation studies have resulted in an increase of the estimated life of the assets being reviewed when this happens the taxpayer requests that the relevant commission or commissions permit recovery_of the remaining rate base with respect to that asset over the increased useful_life this method of determining depreciation expense for ratemaking purposes has been used by taxpayer since year taxpayer has conducted depreciation studies four times with approved rates implemented based on those studies in year year year and year the relevant portions of sec_46 were repealed by the revenue reconciliation act of publaw_101_508 however under sec_50 those provisions still apply with respect to property on which a regulated utility claimed the investment_tax_credit plr-149395-08 historically taxpayer has determined ratemaking depreciation expense by applying a composite annual percentage rate to original cost on a federal energy regulatory commission account group basis by either jurisdiction or by generating facility the composite annual percentage rate is based on an estimate of average useful_life and net salvage for the taxpayer net salvage the estimated value of the asset upon retirement reduced by the estimated cost to retire remove and dispose_of the asset is negative in the aggregate the use of net salvage where negative in the composite annual percentage rate increases that rate and because the composite annual percentage rates are also used in the calculation of the itc amortization increases the itc amortization taxpayer has long amortized itc using a normalization method_of_accounting as a result of a merger between taxpayer and company x portions of taxpayer that were part of taxpayer prior to the merger use the rules set forth in sec_46 to comply with normalization and those parts of taxpayer that were part of company x prior to the merger use the rules set forth in sec_46 to comply with normalization the portions of taxpayer that were part of company x thus elected to amortize the itc to income ratably over the life of the asset giving rise to the itc rather than to reduce rate base by the unamortized itc taxpayer has discovered that for certain property when it extended the useful_life of the asset following a depreciation study it did not extend the period over which the itc is amortized for those assets this failure to extend the amortization period resulted in some cases in a more rapid amortization of itc than would have occurred had the period for the itc also been adjusted in addition the use of negative_net_salvage_value with respect to certain asset groups resulted in a more rapid amortization of itc than would have otherwise occurred these errors occurred in the parts of taxpayer using sec_46 to comply with normalization rates were approved by commissions b c e and g using the calculations submitted by taxpayer each of these commissions has affirmatively asserted hat they intended to require full normalization with respect to all transactions at all times the total of the itc erroneously amortized by taxpayer as described above is dollar_figurex for the time period since year taxpayer includes contributions in aid of construction ciac in taxable_income as provided in sec_118 taxpayer does not charge its retail customers a ‘tax gross-up’ and has intended to provide full normalization of the deferred taxes associated with this tax basis_difference for all of its jurisdictions however with respect to states b e and f taxpayer has not provided full normalization with respect to this item each of the commissions b e and f have stated their intent to comply fully with normalization in all of their decisions with respect to each of the items described above taxpayer has independently discovered the error further to the extent that any of the commissions approved rates plr-149395-08 based in part on these erroneous items the commissions were not aware of the erroneous nature of the underlying calculations but accepted the taxpayer’s representations law and analysis sec_168 of the code provides that the depreciation deduction determined under sec_168 shall not apply to any public_utility_property within the meaning of sec_168 if the taxpayer does not use a normalization method_of_accounting in order to use a normalization method_of_accounting sec_168 of the code requires the taxpayer in computing its tax expense for establishing its cost of service for ratemaking purposes and reflecting operating results in its regulated books of account to use a method_of_depreciation with respect to public_utility_property that is the same as and a depreciation period for such property that is not shorter than the method and period used to compute its depreciation expense for such purposes under sec_168 if the amount allowable as a deduction under sec_168 differs from the amount that-would be allowable as a deduction under sec_167 using the method period first and last year convention and salvage_value used to compute regulated tax expense under sec_168 the taxpayer must make adjustments to a reserve to reflect the deferral of taxes resulting from such difference sec_168 of the code provides that one way the requirements of sec_168 will not be satisfied is if the taxpayer for ratemaking purposes uses a procedure or adjustment which is inconsistent with such requirements under sec_168 such inconsistent procedures and adjustments include the use of an estimate or projection of the taxpayer's tax expense depreciation expense or reserve for deferred taxes under sec_168 unless such estimate or projection is also used for ratemaking purposes with respect to all three of these items and with respect to the rate base former sec_167 of the code generally provided that public_utilities were entitled to use accelerated methods for depreciation if they used a normalization method_of_accounting a normalization method_of_accounting was defined in former sec_167 in a manner consistent with that found in sec_168 sec_1 -1 a of the income_tax regulations provides that the normalization requirements for public_utility_property pertain only to the deferral of federal_income_tax liability resulting from the use of an accelerated method_of_depreciation for computing the allowance for depreciation under sec_167 and the use of straight-line_depreciation for computing tax expense and depreciation expense for purposes of establishing cost of services and for reflecting operating results in regulated books of account these regulations do not pertain to other book-tax timing differences with plr-149395-08 respect to state income taxes f i c a taxes construction costs or any other taxes and items sec_1_167_l_-1 of the regulations provides that the reserve established for public_utility_property should reflect the total amount of the deferral of federal_income_tax liability resulting from the taxpayer's use of different depreciation methods for tax and ratemaking purposes sec_1 -1 h iii of the regulations provides that the amount of federal_income_tax liability deferred as a result of the use of different depreciation methods for tax and ratemaking purposes is the excess computed without regard to credits of the amount the tax_liability would have been had the depreciation method for ratemaking purposes been used over the amount of the actual tax_liability this amount shall be taken into account for the taxable_year in which the different methods of depreciation are used sec_1 -1 h i of the regulations provides that the taxpayer must credit this amount of deferred taxes to a reserve for deferred taxes a depreciation_reserve or other reserve_account this regulation further provides that the aggregate amount allocable to deferred taxes may be reduced to reflect the amount for any taxable_year by which federal income taxes are greater by reason of the prior use of different methods of depreciation under sec_1 -1 h i or to reflect asset retirements or the expiration of the period for depreciation used for determining the allowance for depreciation under sec_167 in notice_87_82 1987_2_cb_389 the service discussed normalization treatment of ciacs it provides in relevant part as follows for regulatory accounting purposes utilities typically disregard the receipt of ciacs on their regulated books of account and do not include ciacs or ciac property in income cost of service or rate base this method_of_accounting the noninclusion method is equivalent to including a ciac in income in the year of receipt and depreciating the related ciac property in its entirety in the same year accordingly a utility using the noninclusion method_of_accounting for a ciac will be treated for purposes of the normalization rules as if it computed its regulated tax expense by depreciating the related ciac property in its entirety in the year in which the ciac is received the internal_revenue_service believes that this treatment is consistent with the noninclusion method_of_accounting and is necessary in order to carry out the purposes of the normalization rules under the normalization rules a utility must make adjustments to a reserve to reflect the deferral of taxes resulting from the difference between the amount of depreciation used to determine the utility's federal_income_tax liability and the amount of depreciation used to compute regulated tax expense in the typical plr-149395-08 case part of the utility's tax expense is deferred ie taxes are actually paid to the federal government after they are taken into account under the regulatory accounting_method because property is depreciated more rapidly in determining federal_income_tax liability than in computing regulated tax expense if a utility uses the noninclusion method_of_accounting for ciacs however ciac property is depreciated less rapidly in determining federal_income_tax liability than in computing regulated tax expense and taxes are paid before they are taken into account under the regulatory accounting_method this prepayment or negative deferral of tax is also subject_to the normalization rules and the utility must make adjustments to the reserve for deferred taxes to reflect the prepayment under these adjustments the amount of deferred taxes on the utility's regulated books of account is offset or decreased by the prepayment of tax resulting from the taxable receipt of the ciac thus if a taxpayer reduces rate base by the deferred taxes resulting from normalization any prepayment to tax resulting from the normalization of ciacs will increase the rate base to which the utility's rate of return is applied similarly if a taxpayer treats the deferred taxes resulting from normalization as zero-cost or no-cost capital for ratemaking purposes any prepayment of taxes resulting from the normalization of ciacs will decrease the amount of zero-cost capital or no-cost capital for ratemaking purposes further adjustments are made to the reserve for deferred taxes when the timing differences with respect to ciac property reverse this occurs as depreciation is taken into account in determining federal_income_tax liability over the applicable_recovery_period prescribed under sec_168 as the reversal occurs previously paid taxes will be taken in account under the regulatory accounting_method that will reduce ultimately to zero the amount of prepaid tax resulting from the normalization of the ciac the taxpayer has followed a noninclusion method in normalizing its ciacs in general the itc was introduced in and repealed for years after by the tax_reform_act_of_1986 former sec_46 and sec_1_46-6 of the income_tax regulations provide limitations on the use of tax_credits by public_utilities former sec_46 provides a general_rule that disallows tax_credits for public_utility_property if for ratemaking purposes such investment_tax_credit is used to reduce the taxpayer’s cost of service or to reduce the taxpayer’s rate base unless such base rate reduction is restored ratably or faster over the property’s useful_life for ratemaking purposes former sec_46 of the code provides an election for ratable flow through under which an elector may flow through the investment_tax_credit to cost of service however former f a provides that no investment_tax_credit is available if the taxpayer's cost of service for ratemaking purposes or in its regulated books of account plr-149395-08 is reduced by more than a ratable portion of the credit determined under former a and allowable by sec_38 also under former sec_46 no investment_tax_credit is available if the base to which the taxpayer's rate of return for ratemaking purposes is applied is reduced by reason of any portion of the credit determined under former a and allowable by sec_38 former sec_46 of the code provides that for purposes of determining ratable portions under former sec_46 the period of time used in computing depreciation expense for purposes of reflecting operating results in the taxpayer's regulated books of account shall be used under sec_1_46-6 of the regulations ratable for purposes of former sec_46 of the code is determined by considering the period of time actually used in computing the taxpayer's regulated depreciation expense for the property for which a credit is allowed regulated depreciation expense is the depreciation expense for the property used by a regulatory body for purposes of establishing the taxpayer's cost of service for ratemaking purposes such period of time shall be expressed in units of years or shorter periods units of production or machine hours and shall be determined in accordance with the individual useful_life or composite or other group asset account system actually used in computing the taxpayer's regulated expense a method of reducing is ratable if the amount to reduce cost of service is allocated ratably in proportion to the number of such units thus for example assume that the regulated depreciation expense is computed under the straight_line method by applying a composite annual percentage rate to original cost as defined for purposes of computing depreciation expense if cost of service is reduced annually by an amount computed by applying a composite annual percentage rate to the amount of the credit cost of service is reduced by a ratable portion if such composite annual percentage rate were revised for purposes of computing depreciation expense beginning with a particular accounting_period the computation of ratable portion must also be revised beginning with such period a composite annual percentage rate is determined solely by reference to the period of time actually used by the taxpayer in computing its regulated depreciation expense without reduction for salvage or other items such as over and under accruals a composite annual percentage rate determined by taking into account salvage_value or other items shall be considered to be ratable in the case of a determination whether or not final issued before date and any rate order whether or not final that is entered into before date in response to a rate case filed before date for this purpose the term rate order does not include an order by a regulatory body that perfunctorily adopts rates as filed if such rates are suspended or subject_to rebate sec_1_46-6 provides that the itc is disallowed for any sec_46 property placed_in_service by a taxpayer before the date a final_decision of a regulatory body that is inconsistent with sec_1_46-6 is put into effect on or after such date plr-149395-08 and before the date a subsequent decision consistent with sec_1_46-6 is put into effect sec_1_46-6 provides that there is no disallowance of a credit before the first_final_inconsistent_determination is put into effect for the taxpayer’s sec_46 property sec_1_46-6 provides that inconsistent refers to a determination that is inconsistent with sec_46 or for example a determination to reduce the taxpayer’s cost of service by more than a ratable portion of the credit would be a determination that is inconsistent with sec_46 senate report no 94th cong 1st sess 1975_1_cb_590 provides in its explanation of the ratemaking treatment to be accorded the additional itc allowed public_utilities under the act explains that the additional itc is to be disallowed if the regulatory agency requires the flowing-through of a company’s additional itc at a rate faster than permitted or insists upon a greater rate base adjustment than is permitted but only after a final_determination is put into effect that report further provides that the rules provided under existing law with respect to determinations made by a regulatory body and the finality of its orders would apply to this provision senate report no 92nd cong 1st sess 1972_2_cb_559 provides in its explanation of amendments to the revenue act of dealing with the limitations on the ratemaking treatment of the itc under sec_46 and e that the committee hopes that the sanctions of disallowance of the itc will not have to be imposed for the periods during which taxpayer included negative net salvage in its calculation of asset life for itc purposes as well as for those periods during which taxpayer failed to extend the amortization period of the itc to reflect the adjusted estimated_useful_life of the assets the effect of these actions was to flow the itc to ratepayers more rapidly than if calculated without the negative net salvage and if the amortization period had been adjusted however this was not the intent of either the taxpayer or of any of the commissions a b c d e f or g in addition the taxpayer failed to fully normalize the depreciation associated with the tax basis_difference for ciac in three jurisdictions this too was unintentional further commissions b e and f did not intend to approve rates calculated in part on any item that had not been fully normalized as discussed above congress intended that the harsh sanctions of disallowance of a public utility’s use of accelerated_depreciation and recapture of the tax benefits of the past use of such accelerated_depreciation to be imposed only it at all after a regulatory body has required or insisted upon such treatment by a utility because the relevant commissions at all times required that taxpayer comply with the normalization tax rules and because the inadvertent errors described above were not plr-149395-08 specifically addressed by any of the commissions no disallowance or recapture is required in this case except as specifically determined above no opinion is expressed or implied concerning the federal_income_tax consequences of the matters described above in particular orders concerning this matter finalized by any of the commissions after the date of this ruling are not necessarily subject_to the same analysis as those considered above this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative we are also sending a copy of this letter_ruling to the director sincerely peter c friedman senior technican reviewer branch passthroughs special industries cc
